UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7572


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTHONY GRAHAM,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:07-cr-00091-RAJ-JEB-1)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony Graham, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Graham   appeals      the    district    court’s     order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)(2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.    See       United   States     v.   Graham,    No.

4:07-cr-00091-RAJ-JEB-1 (E.D. Va. July 14, 2008).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before     the    court   and

argument would not aid the decisional process.


                                                                       AFFIRMED




                                      2